Citation Nr: 0329102	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain with degenerative joint disease at L4-
5.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1978.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a June 1998 RO decision that granted service 
connection and assigned a 10 percent evaluation for 
lumbosacral strain with degenerative joint disease L4-5, 
effective November 3, 1997.  The appellant submitted a notice 
of disagreement with the assigned rating in November 1998, 
and a statement of the case was issued in March 1999.  The 
veteran perfected the appeal by filing a substantive appeal 
(VA Form 9) in May 1999.  In a December 2002 rating decision, 
the RO increased the initial evaluation assigned for the 
service-connected back disability from 10 to 20 percent, 
effective November 3, 1997.  

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO; a  transcript of the veteran's 
testimony is of record.

Because the veteran has disagreed with the initial rating 
assigned for his low back disability, the Board has 
characterized the issue in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Moreover, although the RO 
increased the initial award to 20 percent during the pendency 
of the claim, as higher evaluations are available for this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial evaluation remains viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  




REMAND

The veteran contends that his back disability is  worsening, 
and that he is entitled to a higher than 20 percent 
evaluation for that disability.  

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
governing evaluation of diseases and injuries of the spine 
(Diagnostic Codes 5235-5243).  This amendment was effective 
September 26, 2003.  See 68 Fed. Reg. 51454-54158 (August 27, 
2003).  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000). 

The RO has not yet considered the question of the veteran's 
entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with degenerative joint disease at L4-5 in 
the context of the regulatory changes noted above, nor has 
the veteran had an opportunity to prosecute his claim in that 
context.  This is especially essential in view of the 
veteran's representative's argument at the May 2003 hearing 
that the veteran's back disability should be considered under 
more than one diagnostic code.  Accordingly, the Board finds 
that a remand will ensure due process of law, and avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Prior to RO adjudication of the claim in light of the former 
and revised criteria, the Board also finds that specific 
additional development of the claims on appeal is warranted.  
During the May 2003 Board  hearing, the veteran testified 
that he had received quite a bit of treatment for his back 
from his chiropractor, Dr. Casorla, from as early as 1983.  
Although he submitted a letter from Dr. Casorla at the May 
2003 hearing, an attempt must be made to obtain the complete 
treatment records from Dr. Casorla.  See 38 U.S.C.A. 
§ 5103A(a)(b).  An attempt must also be made to obtain 
records related to the veteran's application Social Security 
Administration (SSA) benefits per his May 2003 testimony.  
These records should include the SSA decision and underlying 
medical records.  See 38 U.S.C.A. § 5103A(b).

As regards VA treatment records, the claims file contains 
outpatient treatment records from the Monterey, VA medical 
facility showing treatment from June 2002 to December 2002.  
A request should be made to obtain all pertinent treatment 
records from this facility subsequent to December 2002.  This 
is in accordance with the law, which provides that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the Board notes that, in an April 2003 letter, 
the RO requested that the veteran provide further information 
and/or evidence to support his claim for a higher initial 
evaluation for his service-connected lumbosacral strain with 
degenerative joint disease at L4-5 within 30 days of the date 
of the letter, consistent with the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003).  The RO noted that it would proceed 
with the veteran's claim after 30 days.  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and for due process 
consideration, the RO must take this opportunity to inform 
the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal, to include arranging for 
the veteran to undergo further examination if deemed 
necessary to properly decide the issue on appeal.  See 
38 U.S.C.A. § 5103A(d).  The supplemental statement of the 
case (SSOC) furnished to the veteran and his representative 
that explains the bases for the RO's determinations must 
include citation to additional legal authority considered-
i.e., Diagnostic Codes 5235-5243 (effective September 26, 
2003). 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's disability claim, along with 
the medical evidence on which the 
decision was based, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should request from the VA 
medical facility in Monterey, California, 
copies of all records of medical 
evaluation and/or treatment of the the 
veteran's low back disability from 
December 2002, following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims file.  

3.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent medical treatment for his 
service-connected low back disability, to 
include an Authorization of Release Form 
(VA Form 21-4142) for his chiropractic 
treatment with Dr. Cassorla.  The RO's 
letter should clearly explain that the 
veteran has a full one-year period for 
response.

4.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (to include further examination of 
veteran, if needed) has been 
accomplished.  Particularly, the RO must 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal 
precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim of  
entitlement to an initial rating in 
excess of 20 percent evaluation for 
lumbosacral strain with degenerative 
joint disease at L4-5 in light of all 
pertinent evidence and legal authority 
(to include the former and all revised 
criteria for rating diseases and injuries 
of the spine, set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 
(effective prior to  September 26, 2003); 
Diagnostic Codes 5235-5243 (effective 
September 26, 2003).

8.  If the benefits sought on appeal 
remain denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to Diagnostic 
Codes 5235-5243 (effective September 26, 
2003), and full reasons and bases for the 
RO's determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




